   

Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 1 of 125

    
 
   

_ . oe cee ea a AO ae We le eee ap . a

-« aus See ee ? # RRHRAKRHA RE EOE SE Sea’ ”

eee 7 Re s BERS SEED HEE EEA EAD De
8 *

 
 
 
    

    

ps a a (Seo Ree ‘

PHEKLER OHHH OEHEWHETTHRHETDE SA ESEERRTPHERREREARA
a foe HEE EE HH HO STEER EEEH ORE TEESE REL ERT REEHE HEE . Sat
HPO LTE RO ERE ETO me DATEL EMME HESS REET ENR ERE TH EMRE EES SESE ET

 
   
 

=

     
   

       
      
 
 

ROTHER HUSH HAE HERE EAE KREME ER Me
Sw SER HOR Re ee BR Rg oD
ee MR EEE RR RR RE Re Me ee :
ee ee mR ae

 

*
a8
8

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 2 of 125

      
 

nen
oe

 

 

 
 
 
     
   
  

Pelco esa 4

Specifications:
Cow Nan ier sib ak tit Parti y
Rae Sa ey

Port Atun to 2 4 arp

Oe a Pel

Compatibility:

Campano'e with most tabiet and mobi = phone. dewces,
PM Mg eM gsc Coan lee Laer oe te
Le iar ae ee Ce ee ad Cmca Te
Aa OM eee eco eee Mm Cus ie CULO m thre
Samiuund Ga ary Tab and most tablet dewees

Standards

Beene gr a sas ster Elecsd ur Es 6 ae Oia Belt by
acura Ceara ie imu as

Ore iim rt

Accents 100-249, $0/60Hz nput Portecr travet comparuge

OT Ta

X000QSF4L7

RoHS FO CEO ROG URMKRK
Laer eto unks a Cicer Eesti MRC! a8 1-210]

Made for iGackPack of Texas, Inc
Customer Support «titos hachpa kee

& iBackPack™

 

 

:
a
ws
a
Cc
a
)
@
oe

 

PEE! EY

,

 

DUAL USB
WALL CHARGER

& iBackPack™

 
Case 3:19-cv-00160
®

& iBackPack™

Ce

CHARGE
AMS ED
Dea
aN: 3

a
iBackPack™

AN

ser reccO ak

Made for BackPack of Texas, Inc
Custamer Support 512-879-9894

 
 

 

 

ea Ad ASSL v4

Pela ec

aenetercs
Witten:

 

 
 

 

 

 

meee ices

 

eee euncrnrnet

Tras
fore
ae
Cl
om
Cad
emer

 

pPecppeg! HY

Va!

 

UVW OOVOL LOGI T-ddi

 

 
 
 
     
 
   
   
  
  
               

&

HT etve¢ hes],

 

iBackPack™

ORT

errs a ia}
Dab TeSt oA)

4

to wash prod

eo Cohae

CAUTION other stuff in
Made for BackPack ct Tex

Sta yd

"| Feces a EY
poate ae les
aoe,

EES ice:

Pek cea be eka OT
Lidl dl tll annals aden)

qd) &

BSI cause 9

a

£
De eke ee
Da

 

Pere cae

ny

PCOS)

ata 4

 

 

 

 

OREO EC Rea ee Omen)
reft product on your own + Please
su can clean {t by madescent cloth:
Pe ae Ue
Ue me Lea Ue ree te]

. Loe

AM

ee

9072

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 8 of 125
&}

 

 

<<name>> - Attached you will find your [BackPack praduct. Make sure to remove the card and execute same in order for the:
&> tag on any luggage you own and it will aid our ability te return same to you should it be lost and found, We will send you an er
—_ attached are four key-fobs to help recover your keys should they be misplaced. Your acceptance of this delivery of product full
. ag . 1 a
Ue tocetsd beat et c4 www.ibackpack.co www.daybreakdirect.com www.ibackpack.ca cA

a ava nm

Bogert TP de Oh 8)
#<<numb>>

 

www.ibackpack.co

eee

ate

<<namer>
#<<numb>> ;
4, FE SS ee RT F

& iBackPack™
& Tp role ica lel ae

 

GOOD STANDING

lS

aeaar Talc
oe
ey
’

ee en eee eet ee ae

i
F

MEMBER IN

Cea eeta terre ae

an nee nna Ec Semin waeenenemnre teittnetneeennctereeeeinetin pt eed mi gee sa eee

, saan ae eee . fi

ae
neat me en er een enna

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 9 of 125
at g

brsat etm - a & aia

PCC een i ee

2. Witeless working distarice up to 10m

Peep et eee i . '

CMCC neni . ; - ;

ee aE iBackPack™

Rete omen LO

2, Multiple connect +2 Cer Pause ued
3

oN

-
Ls

bd
is
Hi]
2
a
;

a
fi

27 stmt ate

MTL y Le) FS

CURTe Sma ner iera scra ve tee AAPA SIs f6 ae3) Fake J f
i

 
5,

BE

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 11 of 125

§ &

 
 

  
   
    

 
 

0160 Document 41-2.. Filed on 03/10/20 in TXSD Page § of 125
nacnse SC” 24CyEA eedkiciccH eis is

Cas¢

Bon [Er GSr Ps ¥ He; ko}

 

 

 

 
% Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 13 of 125

t$" |S" >éa@MAdmeddcaceeca”

a

 

ev
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 14 of 125
PHA ER ES" PGR? 1 Sx”

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 15 of 125

Sea beeb tease csg908G0
$i SvseoeceedadgSUD Gade

"

ene
Qite

oe

 

r
=

CHHSTTSSHHSASUSeredhehedgedThNIETEOOTTEESETEF ESSA
QHD) 2 uQ-uB->u SSEOSDSGAVD un TOSROVOOT<E .OOHS* NOE ut
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 16 of 125

super thin Omm IBP-L2

 

SUES a Yd

dR HIeE SY

me ecb ects my

 

BELL
CM h ae: area hr eCE RE sable

 

 

anya 01010 naar Va

YUVW QOQOQE Pe IeEl!

 

ddng sydioysr5,

 

 

 

RSENS

LIU

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD

€

 

Page 17 of 125

vr

       
      
    
 

   
   
  

& ipackPack™
~ Product eserip' ion : ° .
| Siielthonywithlargayapatly. Ligntahdeasyte
SR Um URL ear CUR OE ie ucg ae

poyéerbank. meke-you a lay the. criergywnite. j
Rote Lr lene MOR OL Ae Ee cate
Be dee eae pan
Pais

ae CNR cried
Secrets) yee gure
Lien AS Nee =

 

    
     
    

  

'Pidawediote * *

Beene Ae tee eee CT
Pete ep race tea nem
PWD te eur mar ue AE

Ben rece. ULEAD EI
Pee aor eet tt) i

Merete AUST cit eat iey
ORC arcu LUGE Cae pL.

CO WAU MUL CCG eek Mu pests
Cun Merete Ciencia tei ton

Tannese ee ue in TU man

        
     
     
     
 

    
 

  
  

   
   

F iho het GRC oe Pie mtg
Pec erm i ble sae ps) TC Saat

    
   
 

pene eters cay ene

chee ae fal Ce
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 18 of 125

ah.

ae

 

- se~ aan oan >

~e@|5_t|nda_ele_ele_|a_eon_va_n|n_eone|dSve_|x_aon_| won 9 woe yo a03 9 9_|a_9e05

DTVOYOTE YOOUITEUSTUDTEUNTFYOUOFOUETUDTNOYOFEOUSTEUQ P@FUFYUNYO NOUD FUE SYPUTUTA
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 19 of 125

et &

 
Page.20 of 125

 
ve

Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 21 of 125

 
Case 3:19-cv-00160 Document 41-;

oF

Acre ale i

For iP6/5s/5c/5.

ly
ont
[ea]
a
Ld
<
~
La
a
]
Lu
w
~
C8
<
Ww
EA
Ww
pees
lms

To ities nora

& iBackPack™

ReTEC LT le ceas it eraser eed

Made forlBackPack of texas, ine,

LED LIGHT

*
eerie ro aCe en

a

icles asUceAind

QUICK
CHARGE
AND
DATA
7a

ad

Los

SFECCOO E

IM

6495907 21760302

 
Page 23 of 125

Document 41-2 Filed on 03/10/20 in TXSD

Case 3:19-cv-00160

WMP

   

  
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 24 of 125

st &

ces

 
TXSD_ Page 25 of 125

In

19-cv-00160 Document 41-2. Filed on 03/10/20 i

Case 3

io

 

»
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 26 of 125

Ps re Pe

ae eo a

 
te
er

,

a
«

st

Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 27 of 125

 

 
   

—_

iBackPack™

 
  
    
    
 
    

Te aa

 

 

ag

 

 

 

Cun Laem inch mie hac t stool ealS oe
Oy SCN RUR Lee eat
CAUTION Ue OL ALON ere Reed Cah rae ee)

Please put product in the place where children can no
r\N not disassemble of rent product on your own +» Please

Made far iBackPack of Texas. ine ah f
CesT) 0g ee LI Soe %

P Ape Me

m Go Green With iBackPack
Se Dade ek au E ay 4
3 feeder nereern nal 959072
MA Tur Bene

Sileotwark

  

rouse tes
©

a

®

Case 3:19-cv-00160 Document 41-2

 

Filed on 03/10/20 in TXSD

Page 29 of 125
TXSD_ Page 30 of 125

In

19-cv-00160 Document 41-2. Filed on 03/10/20 i

Case 3

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 31 of 125
& &

———_

a oe

er

 
       

TXSD Page

   

-v-00160 Document 41-2 Filed on 03/10/20 in’

     

 

 

 

oO .
© > \ 7 ;
O , ; '
i
a ee . a - .

>
Ye
Case 3:19-cv-00160

Document 41-2 Filed on 03/10/20 in TXSD Page 33 of 125

SroySoving =e

 

} se
TXSD_ Page 34 of 125

In

19-cv-00160 Document 41-2. Filed on 03/10/20 i

Case 3

 

what
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 35 of 125

 

as

-
| ae ah OC
- - :

yy

 

- Ly Yj
. oS

 

oe.
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 36 of 125

 

 

we
@ Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 37 of 125

é

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 38 of 125

 

 

we
Case 3:19-cv-00160 ' Document 41-2 Filed on 03/10/20 in TXSD Page 39 of 125

=
%

 
Case 3/19-cv-00160. Document 41-2 Filed on 03/10/20 in TXSD Page 40 of 125 eG

 

 

 

 
Cage 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 41 of 125

 

 

 

 
CaSe 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 42 of 125

 

&
®
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 43 of 125

(ee

a
»

is
‘.
‘3
ie
iF
it

 

Bd
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 44 of 125

4
®

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 45 of 125

 
Case 3:19-cv-00160

Document 41-2 File

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD_ Page 47 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 48 of 125

se

 

aa
3

SiMe genie

rests

wenn,

ae,

on Pere mre

te Aa ee
oer Ps

eats
end
ms * 4

_
ia

 

 

 

See
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 49 of 125

 

 

 

 

te
Case 3:19-cv-00160 Document 41-2. Filed on 03/10/20 in TXSD Page 50 of 125

oye

 

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 51 of 125

Rid

mises ie Ast

Deere k acl

iBackPack”™

BLUETOOTH
HEADPHONES

Lr nG te eared er ase oe hi ol iv

$
Ld

 
 

Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 52 of 125

t
|
t

 

 
Case 3:19-cv-00160

 

Document 41-2

 

Filed on 03/10/20 in TXSD Page 53 of 125

be ee ee
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 54 of 125

ay

Model:i6P-802 Capacity:5200mAh
_ inputsV.08Amp Output:SV iAmp
Flasbiight- 1000 Luminascence- doubie tap-to enact
LEO indicators ~4 Lights Indicate teva} of charge-single tap to enact
Made in China specificelly jor BackPack of Texas, inc. Austin, Texas, USA

RoHS (¢ fe © ¥ @ 3

| & |
iBackPack. |

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 55 of 125

we

 

|

By
© Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 56 of 125

we

iBackPack

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20, in TXSD Page 57 of 125

&
*

 

Wy
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 58 of 125

 

 

Bd
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 59 of 125

 

§
®
' Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 60 of 125
|

|

I

|

|

i; RE
J

Se :

 
TXSD_ Page 61 of 125

In

19-cv-00160 Document 41-2. Filed on 03/10/20 i

Case 3

wat

 
TXSD_ Page 62 of 125

In

19-cv-00160 Document 41-2. Filed on 03/10/20 i

Case 3

oat

 

|

cnr oy

 

mae
TXSD_ Page 63 of 125

In

19-cv-00160 -Document 41-2 Filed on 03/10/20 i

Case 3

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 64 of 125

or

ei

 

ep
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 65 of 125

 

 

 
@ Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 66 of 125

4
®

 
 

°
Oo
a
°
9°
>
2
a
a
6
a
a
©
O

 

ma’
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 68 of 125

Boy

 

 

Boy
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 69 of 125

 

 

oD
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 70 of 125

By

!
I
i

 

 

 
 

 
 

 

 

 

WN

_
oo
_ |
SAQA o WS
MIS CBRN

SS

A
C : \ OO \
~~ . a
~~ <
. . OO
: — ~

~~

WS \
\\ WAS

\ COR
. .

SRS ANS x
SSS “

A
~~
~~ \ . \
8 i.
. ‘ . ~ oo \

A
O CO
_ Ow ~~

OO
SK Gh ‘
CR

oo

a SO \

SS CC

ASC AQAA

~~ a
ONC

A CN

a
ee
AA — :

OO _

AS ARC KC
\ CA

on
\ \ \\ \
A ~~ CC
“ CO COCO
VO OCA
WO CC
CO OO
NSN WN A AY AS
ANS Xs
\ ABR A \
AX \ . WC
< SAA \\ AA
< CARR \ YA
CO \\ A
AWN Ca \ WN
ISS LSS QS NS
OO Or ~~
 .
—
SEE ‘
‘ OA
AAS \ OO
S \s AS ‘ NXS
~~ ~
\ AN \ A A ‘ \ SC
“SN A AON A \
CO YX AO’ .
OO SA CO \
\“ KK ON
CK \ Ws WSN
CNOA WN \
AWN
\: ‘
\ -

. \

WO A
\ —. .
AC oO — “

SAA -
oo

 

KMS

.
NX \ ASEAN
A

AX

\ \
C. AG
 . \ \
XS ~~. ASS ‘ \
NS AC’ CA WSS \ WSN
AWN AX

\\S \
\\ ‘ MES
‘ SA

CC

.
S NY
SSS WN
WS ~

\
\<
\

Ww

XC

\
~

oe

 

 

 

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 73 of 125

~~

 

. oa
ae)

 

tm
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 74 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 75 of 125

 

 

vem
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 76 of 125

Ww

908
e
o

 

&

iBackPack™

     

ModeltBP-302 Capacity:20¢20mAn
inputSVZ0A — Outputh SV IA&SV 2.18
Flashiight-1600 wminiscence-douite tap to axiet
LED bar-4 fights indivate level of charge sitigte lop to enact
Made in chain specilt.calty tor iBacxPack of Texas.inc Ausin Texas.USA

ROHS CE FE OK OG

 
’

Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 77 of 125

a:

Bi

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 78 of 125

 

 

   
   
 

!
i

Transparent pocket for 4 L
) Passport and airline tickets £0 We |
sg
!

 
 

slot for pens,watlet etc.

  
 
  

   

and Layer for sneakers jacket or similar
with pocket for documents, book

Na

.

= Rea.
a Cre
\\

-

Ses

 
 
 

this would be the removable part
for easier access to the technology

  

Extra pocket on both side
For keys ete.

a

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 79 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 80 of 125

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 81 of 125

 

Pe a me
re
rgd
iia
lia aes
i ca
a
i oe
ae od
soe
ns icc ed
eames oe is ce
hah te ae

ra
a
ances

SY
ee a
ss

eS
Cee,

Pah ae i“
B ae ca ee "tana Sugg fhe
en hag Od
ee ean tes tg cee a
ao "i yt

ae

ad

Pa
ae ae

ae
Lr ont pm yes nd im
i ec eens oe ign
Odie dated aoe ad i ca
lat ta eat tal cet
ee Y

® ‘aad ?
Hike e ee Oe.
‘ dean MAE AL
sie eek uate sae te en
Ld oe ee ae

Me a
ee ce ee ee
le ia

Sede

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 82 of 125

4 '

 

 

 

 

we

 

 
 

 
Case 3:19-cv-00160 Document 41-2 — Filed on 03/10/20 in TXSD Page 83 of 125

I
| 7 |

4 , : i
|

 

 

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 84 of 125

 

eT A a

 

  

  
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 85 of 125

 

 
Case 3:19-cv-00160° Document 41-2 Filed on 03/10/20 in TXSD_ Page 86 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 87 of 125

 

ee

Wa ey

a

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 88 of 125

 

a
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 89 of 125

 

co
ey

 

 

 
o Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 90 of 125

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 91 of 125

 

 

 

 
Case 3:19-cv-00160 Document 41-2. Filed on 03/10/20 ih TXSD Page 92 of 125

 

 

 

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20:in TXSD Page 93 of 125

 

 
Case 3:19-cv-00160. Document 41-2 Filed on 03/10/20:in TXSD

wW

cS

fal

re

re]

cS]

a.

xy a
5 .|

Universal yj

some prvoorance PONE

Product Descripti

DE ure aeka ar aha SLES
he eit Cet

Pe Rah
ea ee ant

Da ree eetoks
eer

u oi
Ser eee ert cet

rR Cs!
yer cy

 

Page 94 of 125

 

 

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 95 of 125

a

TS
rites

ny

 
seine mes

fice nee Den

cee

 
Case 3:19-cv-00160 Document 41-2 Filed on’ 03/10/20 in TXSD Page 97 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 98 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 99 of 125

a i
®

 

vm
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 100 of 125

&
®

 

 

we
Case 3:19-cv-00160 Document 41-2. Filed on 03/10/20 in.TXSD Page 101 of 125

we.

 

_

2

 

 

Ww
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 102 of 125

wana!

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 103 of 125

 

 

yg yy
Ly
Case 3:19-cv-00160

pi wee?
rae Or
7

Ps

OES
ae
ae
Sateen

a5 ee
Siieces
SST REY
SUT peak
eee
e
Bence

ae
*

<a:
x cn

 

 

 
19-cv-00160. Document 41-2. Filed on 03/10/20:in TXSD Pa

. Case 3

ge 105 of 125

 

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20'in TXSD Page 106 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on-03/10/20 in TXSD Page 107 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 108 of 125

.
.
i

N
N
N
\
:
NN

 

 
Case 3:19-cv-00160 Document 41-2. Filed on 03/10/20 in TXSD_ Page 109 of 125

 

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 110 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 111 of 125

ww

 

 
 

]

“

\S

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 .in TXSD Page 113 of 125

 

ey

 

 
 
 

3,000 mAh
2,200 mAH

we
MO

 

 

  

 

 

o

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 114 of 125

 

wat

 
TXSD Page 115 of 125

In

19-cv-00160 Document 41-2 Filed on 03/10/20 i

Case 3

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 116 of 125

—_

Ti eicle ers eal . iBackPack™

 

USB MINI FAN

 

 

 

 

ROlMUer Atta CRE e eee eRe RecA Renee tera clay
to wash product. youcan clean it by madescent cloth but make sure itis
OnE mers eR Meme UC Rem ema Lec) AN TTT aL
other'stuff into product, - Do not shock. or impact product strangly.

! Please put product in the place where children can not touch. - Please. do

CAUTION

ea Made eae eres a a LA ;
Sf i San p b xo 1 Nar

ea ll
0

COMB icibicrtsgarts 4

4 RTT era Te Rr ae

— Pecfoeeetperm al 6NIS9072N76
Pe Read

630

tafser eer beara aime

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 117 of 125

ww

 

 
 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 119 of 125

 

 

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 120 of 125

7

:

 

 

Po
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 121 of 125

 

 

 

wna
19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 122 of 125

Case 3

ha

 

 

 

 

ona

i
\
\
|

License em wee ee nee ee ten we ne teen ee eee eee es min anne ed
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 123 of 125

 
Case 3:19-cv-00160 Document 41-2 Filed on 03/10/20 in TXSD Page 124 of 125

ckPack™

a
ry

PI
BEAL Bio baa m
eed Bi Lies | EAs

 

 
125

TXSD Page 125 of’

In

19-cv-00160 Document 41-2 Filed on 03/10/20 i

Case 3

i
i
yi
5
*
y

 
